Citation Nr: 0721801	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-18 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bronchial asthma prior to July 9, 2003. 

2.  Entitlement to an initial evaluation in excess of 60 
percent for bronchial asthma from July 9, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1948 to 
January 1960.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
2002, by the Los Angeles, California, Regional Office (RO), 
which granted service connection for bronchial asthma, 
evaluated as 30 percent disabling, effective from September 
14, 1999.  The veteran appealed for a higher rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In December 2003, the veteran appeared at the RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, DC.  The veteran 
accepted this hearing in lieu of an in-person hearing.  A 
transcript of that hearing is of record.  

In March 2005, the Board remanded the case to the RO for 
further evidentiary development.  Thereafter, in a rating 
action in November 2006, the RO increased the evaluation for 
the veteran's bronchial asthma from 30 percent to 60 percent, 
effective July 9, 2003.  Since the rating assigned is not the 
maximum, the issue remains on appeal.  See AB v. Brown, 6 
Vet., App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to July 9, 2003, the veteran's bronchial asthma was 
not manifested by forced expiratory volume in one second 
(FEV-1) of less than 56 percent of predicted value; the ratio 
of FEV-1 over forced vital capacity (FEV-1/FVC) of less than 
56 percent; monthly visits to a physician for required care 
of exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

2.  As of July 9, 2003, the veteran's bronchial asthma is not 
manifested by FEV-1 of less than 40 percent of predicted 
value; the ratio of FEV-1 over FEV-1/FVC of less than 40 
percent; more than one attack per week with episodes or 
respiratory failure, or daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for bronchial asthma, prior to July 9, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.97, Diagnostic Code 6602 (2006).  

2.  The criteria for an initial evaluation in excess of 60 
percent for bronchial asthma on and after July 9, 2003 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, 
Diagnostic Code 6602 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the 
notices provided to the veteran in March and December 2005 
were not given prior to the first RO adjudication of the 
claim, the notices were provided by the RO prior to the 
transfer and recertification of the case to the Board, and 
the notices complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Those letters informed 
the veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  As the 
Federal Circuit Court has recently stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA, and that he has 
not been prejudiced by the notice and assistance provided by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  

The Board recognizes that the notifications from the RO pre- 
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish higher ratings for bronchial 
asthma, given that he has been afforded a personal hearing, 
given a prior Board remand, given that he has been provided 
all the criteria necessary for a higher disability rating, 
and considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  

II.  Factual background.

The service medical records indicate that the veteran was 
treated for symptoms of and diagnosed with bronchial asthma 
in May 1957.  Subsequently, in January 1958, the veteran was 
admitted to a pulmonary disease clinic; he was diagnosed with 
bronchial asthma, perennial, moderately severe, only slightly 
responsive to bronchodilators.  

The veteran's initial claim for service connection for 
bronchial asthma (VA Form 21-526) was received in September 
1999.  Submitted in support of his claim were private 
treatment reports from St. Joseph Hospital, dated from March 
1999 to January 2000.  During a clinical visit in August 
1999, the veteran complained of dizziness and shortness of 
breath, mainly while going up and down the stairs and on 
extended walks, for a couple of months.  In November 1999 he 
complained of wheezing, coughing and sinus drainage.  When 
seen in December 1999, the veteran complained of coughing and 
pain in the rib area with coughing.  He stated that he had 
finished all of his antibiotics.  The assessment was 
bronchitis; he was prescribed Combivent 2 puffs, four times a 
day.  

Private treatment records from St. Joseph Heritage and Dr. 
Paul Constantine  show that the veteran received clinical 
evaluation and treatment for several disabilities, including 
his bronchial asthma.  In January 2000, the veteran reported 
problems with heavy wheezing and post nasal drip.  The 
assessment was history of asthmatic bronchitis.  He was 
advised to continue on Combivent and Flovent.  In October 
2000, the veteran complained of coughing and wheezing at 
night; the diagnosis was nocturnal bronchitis.  During a 
clinical visit in February 2001, the veteran complained of 
cough and sinus drip.  The diagnosis was bronchitis.  
Subsequently, in February 2002, the veteran reported a two 
week history of coughing and sinus drainage.  The impression 
was sinusitis and asthma.  

Of record is a treatment report from Dr. Bertrand DeSilva, 
dated in March 2001, indicating that the veteran was seen for 
evaluation of chronic bronchitis and cough.  Examination of 
the respiratory system revealed findings of rhonchi and 
expiratory wheezes.  The assessment was acute bronchitic 
asthma.  The stated plan of treatment was to start the 
veteran on Levaquin 500 mg, as well as Combivent, 2 puffs 
four times a day; Serevent, 2 puffs twice a day; and 
Nasacort, 2 sprays.  A May 2001 clinical record from Dr. 
DeSilva revealed normal breath sounds on physical 
examination.

The veteran was afforded a VA compensation examination in 
April 2001.  At that time, he complained of shortness of 
breath after walking 2 to 3 blocks or climbing several 
flights of stairs.  The veteran stated that he was asthmatic, 
but he functioned normally between attacks.  He stated that 
he had constant wheezing.  It was noted that the veteran was 
taking Levaquid and Trenaline for acute infections with good 
response without residual side effects; he was also reported 
to be taking Combivent, 2 puffs four times a day, and 
Serevent, 2 puffs twice a day, as well as Nasalcort with good 
response without residual side effects.  On examination, 
intermittent coughing was noted.  The lungs had good air 
movement, bilaterally.  There was no evidence of wheezing, 
rhonchi or crackles.  There was mild prolongation of the 
expiratory phase.  A chest x-ray revealed no abnormality of 
the heart or lungs.  A pulmonary function test (PFT), which 
revealed FEV-1 of 90 percent of predicted and FEV-1/FVC of 78 
percent, was reported to be normal.  The pertinent diagnosis 
was bronchial asthma.  The examiner stated that the 
respiratory condition appeared to be in remission..  

Treatment reports from Dr. Vivek S. Gill dated from April 
2002 to October 2005 reflect that in November 2002, the 
veteran was seen for refill of his medications and in March 
2003 for complaints of runny nose and cough; the assessment 
was bronchitis.  A progress note, dated in March 2003, noted 
complaints of trouble breathing; the assessment was history 
of asthma with albuterol inhaler and Singulair. 

A medical statement from Dr. Gill, dated in December 2003, 
indicated that the veteran had a history of asthma and also 
had a past history of smoking.  Dr. Gill reported that the 
veteran had a PFT, which revealed mild interstitial 
restriction, moderate diffusion defect, and minimal 
neuromuscular disease.  A PFT report showed pre-medication 
results included an FEV-1 of 82 percent predicted and an FEV-
1/FVC of 78 percent.    

At his videoconference hearing in December 2003, the veteran 
maintained that he was entitled to a higher evaluation for 
his bronchial asthma due to his need for continuous care, 
consisting of at least monthly and often weekly trips to the 
doctor.  The veteran testified that he saw his doctor at 
least once a week.  The veteran argued that his asthma was 
getting worse.  The veteran reported that his breathing was 
now very heavy; he stated that he was using at least 2 to 3 
kinds of inhalers a day.  The veteran further testified that 
he was unable to work as a result of his respiratory 
condition; he indicated that he used to have his own 
business, but he had to close the business 2 to 3 years ago 
due to his health condition.  

Received in March 2005 were VA progress notes, dated from 
July 2003 through December 2003, reflecting ongoing clinical 
evaluation and treatment for bronchial asthma.  During a 
clinical visit in July 2003, the veteran indicated that his 
asthma had gotten worse with post nasal drip; he stated that 
he saw a doctor a week earlier and had been started on 
Nasonex and Singulair, which had really helped him.  On 
examination, the lungs were clear to auscultation.  The 
assessment was asthma; it was noted that the veteran 
continued with inhalers.  

The veteran was afforded another VA examination in July 2006, 
at which time he reported that he was currently limited to 
about one block of walking after which he had to stop 
walking; he noted that if he walked one flight which was 
rare, he had to stop before he could resume his walking.  His 
current medications included Foradil inhalations twice a day; 
Flunisolide inhalations; AeroBid inhalations twice a day; 
Albuterol, two puffs every four to six hours; and 
Montelukast.  On examination of the chest, there was no 
kyphoscoliosis or pectus excavatum.  There was no induration 
of the intercostal spaces and the veteran was not using 
accessory muscles of respiration.  The percussion note was 
normal.  The breath sounds were normal and there were no 
adventitial breath sounds.  A pulmonary function test 
revealed a FEV-1 of 83 percent of predicted and 78 percent of 
his own vital capacity (FEV-1/FVC).  His FVC was 81 percent 
of the predicted.  These were noted to be within normal 
limits.  The examiner explained that the veteran had had 
prescriptions for systemic corticosteroids during acute 
exacerbations; however, his physicians had not used these 
steroids because of the personality changes that the drug 
induced in the veteran.  On the other hand, it was noted that 
he was on continuous steroid inhalants which essentially gave 
the same concentration of steroids in the lungs, and as these 
drugs were not symmetrically absorbed, they did not produce 
any systemic side effects.  Consequently, the examiner 
indicated that the veteran was on continuous steroids but 
only in the areas he needed which was in his lungs.  He had 
not been prescribed immunosuppressants.  The examiner further 
noted that the veteran got exacerbations of bronchial asthma 
for which he was followed by Dr. Gill; he noted that this 
occurred two or three times a year when he got a cold that 
went into his chest.  The pertinent diagnosis was asthma 
under treatment with limitations to his work capacity.  

Received in November 2006 were VA progress notes, dated from 
February 2005 to October 2006, reflecting ongoing treatment 
for several disabilities, including asthma.  The veteran was 
seen for a routine visit in May 2005.  At that time, he 
indicated that Formoterol worked well for him.  He noted that 
he had not filled Albuterol and Flunisolide inhalers for over 
one year; he stated that he did not use them on a regular 
basis.  The assessment was asthma.  Also received in November 
2006 was a list of medications prescribed by the VA to the 
veteran during the period from April 2003 to October 2006.  
Also received were internet articles pertaining to the 
medications used for treatment of asthma.  

III.  Legal Analysis.

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity, resulting from the particular disability at 
issue, in civilian occupations.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  For a claim for an increased rating, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the RO has assigned 
"staged ratings" for bronchial asthma, based on their 
interpretation of the evidence.  The Board agrees that there 
has been a change warranting a staged rating.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

The veteran's bronchial asthma is evaluated under Diagnostic 
Code 6602.  38 C.F.R. § 4.97.  Under Diagnostic Code 6602, 
asthma is rated based on results of pulmonary functions 
tests, the required treatment, and the frequency and severity 
of asthmatic attacks.  A 30 percent rating is assigned when 
forced expiratory volume in one second (FEV-1) is in the 
range from 56 to 70 percent of predicted value, or; the ratio 
of FEV-1 to forced vital capacity (FVC) is in the range from 
56 through 70 percent, or; there is a need for daily 
inhalation or oral bronchodilator therapy, or; need of 
inhalational anti- inflammatory medication.  

A 60 percent evaluation is assigned where forced expiratory 
volume in one second (FEV-1) is in the range from 40 to 55 
percent of predicted value, or; the ratio of FEV-1 to forced 
vital capacity (FVC) is in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

A 100 percent rating is assigned for pronounced asthma where 
FEV-1 is less than 40 percent of predicted value, or; the 
ratio of FEV-1 to FVC is less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
which requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immunal-suppressive medications.  
38 C.F.R. § 4.97, Diagnostic Code 6602.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Evaluation higher than 30 percent prior to July 9, 2003.

As noted above, a 60 percent evaluation is in order for FEV-1 
of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

Prior to July 9, 2003, the findings pertaining to the 
veteran's bronchial asthma closely correlate to the criteria 
for a 30 percent evaluation, but not a 60 percent evaluation.  
Specifically, the medical evidence of record fails to 
establish that the veteran's asthma was manifested by FEV-1 
of less than 56 percent of predicted value or the ratio of 
FEV-1/FVC of less than 56 percent.  Rather, the results of a 
PFT performed in April 2001 revealed findings which include 
FEV-1 of 90 percent of predicted value and FEV-1/FVC of 78 
percent, pre-bronchodilator.  These findings are contemplated 
in the criteria for an evaluation of 30 percent, but not 
more.  

In the absence of test results compatible with the criteria 
for a higher rating, it can also be shown that the veteran 
has had at least monthly visits to a physician for required 
care of exacerbations, or; intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  However, while the veteran may attend the 
VA pulmonary clinic on a regular basis, perhaps even monthly, 
most of the time the visits are not for required care of 
exacerbations, and there was no indication of the need for 
three per year courses of systemic corticosteroids during the 
period in question.  In the absence of such clinical 
evidence, entitlement to an initial rating in excess of 30 
percent prior to July 9, 2003 is denied.  

B.  Initial evaluation in excess of 60 percent from July 9, 
2003.

When the RO decided to increase the veteran's evaluation from 
30 to 60 percent, effective July 9, 2003, the decision was 
based on VA medical records which show that he began using a 
corticosteroid, Flunisolide, continuously on that date.  

After careful review of the evidentiary record since July 9, 
2003, the Board finds that the maximum rating of 100 percent 
is not warranted in this case.  See Id.  In this regard, it 
is significant to observe that the results of the pulmonary 
function studies that have been conducted fail to support an 
increased rating.  The evidence indicates that the veteran 
occasionally needs steroid medication to control his 
respiratory disease, but the medical reports of his treatment 
and evaluations do not show daily use of a systemic high dose 
of corticosteroids or immuno-suppressive medications to 
support the assignment of a total rating for the bronchial 
asthma under diagnostic code 6602.  Specifically, the medical 
evidence of record fails to establish that the veteran's 
asthma is manifested by FEV-1 of less than 40 percent of 
predicted value; the ratio of FEV- 1/FVC of less than 40 
percent; or more than one attack per week with episodes of 
respiratory failure, or daily use of systemic high dose 
corticosteroids or immuno-suppressive medications.  Rather, 
on the occasion of his most recent VA examination in July 
2006, the veteran's most severe findings include FEV-1 of 83 
percent of predicted value and FEV-1/FVC of 78 percent, pre-
bronchodilator.  These findings are normal.  The examiner 
also explained that the corticosteroid inhalant used by the 
veteran was not a systemic corticosteroid and that he had not 
been prescribed immunosuppressants.  

In July 2006, the VA examiner noted that the veteran was on 
continuous steroids but only in the area he needed; he noted 
that the veteran had not been prescribed immunosuppressants.  
The examiner also noted that the veteran got exacerbations of 
bronchial asthma and was seen and treated by his private 
doctor; he stated that this typically happened two or three 
times a year, when he generally got a cold which went into 
his chest.  In short, the evidence demonstrates continuous 
use of steroids since July 9, 2003, but it does not appear 
that the veteran was on a high dose of systemic 
corticosteroid for asthma on a daily basis.  As such, a 100 
percent evaluation is not warranted at this time.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2006).  

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for an 
evaluation in excess of 60 percent for bronchial asthma as of 
July 9, 2003.  Hence, the claim is denied.  

In addition, the clinical presentation of the bronchial 
asthma is neither unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (1) (2006).  The record 
does not reflect frequent periods of hospitalization due to 
asthma; and, while the veteran indicates that he stopped 
working as a result of his bronchial asthma, he has not 
submitted competent evidence which shows that it caused 
marked interference with employment to a greater degree than 
that contemplated by the regular schedular standards which 
are based on average impairment of employment.  The Board 
finds, accordingly, that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-159 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not appropriate.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

An evaluation in excess of 30 percent for bronchial asthma, 
prior to July 9, 2003, is denied.  

An evaluation in excess of 60 percent for bronchial asthma on 
and after July 9, 2003 is denied.  


____________________________________________
HOLLY E. MOEHLMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


